MEMORANDUM **
Federal prisoner Luz Dary Avila appeals the 63-month sentence imposed following her guilty-plea conviction for robbery and conspiracy to interfere with commerce by robbery, in violation of 18 U.S.C. § 1951. We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.